723 N.W.2d 899 (2006)
Joseph RAYES and Sandy Rayes, Plaintiffs-Appellees,
v.
CELADON TRUCKING SERVICES, INC., Defendant-Appellant.
Docket No. 131564. COA No. 257735.
Supreme Court of Michigan.
November 30, 2006.
On order of the Court, the application for leave to appeal the May 23, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CORRIGAN, J., would grant leave to appeal to consider the Court of Appeals dissenting opinion.